Order issued November 20, 2012




                                              In The
                                    Court App al


                                       No. 05-12-01577-CV

             IN RE METROPCS COMMUNICATIONS, INC., ET AL., Relators
                  Original Proceeding from the County Court at Law No. 1
                                    Dallas County, Texas
                            Trial Court Cause No. CC-12-06144-A


                                            ORDER
                           Before Justices Bridges, Lang, and Fillmore

        Before the Court is relators’ motion to stay and for expedited consideration. We GRANT

the motion to stay and STAY the November 16, 2012 Temporary Restraining Order and the

November 29, 2012 temporary injunction hearing. This stay shall remain in effect until further order

of this Court.

        The Court also has before it relators’ petition for writ of mandamus. The Court requests that

real party in interest and respondent file any responses by November 30, 2012.




                                                                  S. LANG